Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, line 1, “herein” should be changed to –wherein--.
2.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 27 and 28 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jeong et al 2013/0003199 (see Figs. 4-8 and 11; paragraphs 0038, 0119-0129 and 0141).
Jeong et al discloses the instant method of producing optical components by providing an initial carrier 102 with cutouts (see Figs. 4 and 5), carrying out a molding process (see Figs. 6-8) to form transparent molded parts (110) arranged in the cutouts where the compound is molded and cured and singulating the initial carrier—see paragraph 0141.  The optical molded parts are lenses and the carrier is opaque—see paragraph 0038.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 25, 26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al 2013/0003199.
Jeong et al discloses the basic claimed method as set forth in paragraph 2, supra, the primary reference essentially lacking a clear teaching of certain claimed aspects that are submitted to have been well within the skill level of the art.  For instance, Jeong et al shows in Figs. 6 and 7 that the initial carrier is placed on a tool part 31 and a further tool part 32 is then used to mold the lenses.  However, the further tool part 32 does not have protruding molding sections—indeed, the tool part 31 has such.  It surely would have been obvious to one of ordinary skill in the art to have reversed the placement of the carrier so that it is initially placed on tool part 32 so that the tool part 31 with the protruding molding sections would then be used and claim 17 would be met.  Ie, the reversal of the placement of the carrier on the mold tools constitutes an aspect that would not be beyond the skill of an ordinary mechanic.  The molding sections clearly meet instant claim 18.  Jeong et al (see paragraph 0129) teaches that the lens material is cured with heat or light and UV light is conventional in the art to cure lens compositions—Official Notice is hereby taken of this.  Making mold parts transmissive to UV radiation is also well known—Official Notice is also taken with respect to this—and instant claim 26 would have been an obvious modification to the process of the applied 
4.Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al 2013/0003199 in view of Japanese Patent 9-90360 (see the Abstract and part numerals 2-5 in the figures).
Jeong et al discloses the basic claimed method as set forth in paragraph 1, supra, the primary reference essentially lacking the aspect of the carrier having indentations in which the cutouts are formed, the indentations being overflow regions for excess portions of the molding compound and that the molded parts comprise anchoring sections produced from the excess portions that extend to the indentations.  JP -360 discloses exactly such an operation in forming a flat plate microlens array, with groove parts 3 enclosing cutouts 2 so that resin applied to the cutouts forms the microlenses and the excess flows into grooves 3 to form anchoring sections.  It would have been obvious to one of ordinary skill in the art to modify the method of the primary reference as taught by JP -360 to ensure that the molding compound resin is molded as desired, such being conventional in the art to ensure that excess resin does not contaminate areas on a substrate where it is not desired.  
5.Claims 21-24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al 2013/0003199 in view of Itoh 6,814,901 (see Figs. 7A-C).
Jeong et al discloses the basic claimed method as set forth in paragraph 2, supra, the primary reference essentially lacking the aspect of a protruding collar enclosing the 
6.Claims 29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al 2013/0003199 in view of Japanese Patent 9-90360 and Itoh 6,814,901 for reasons set forth in paragraphs 2-5, supra.  Note that in the combination as applied, the indentations and the collar are on opposite sides of the carrier as set forth in the instant claims.  
7.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742